Order filed December 1, 2011.




                                          In The

                          Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00484-CR
                                    ____________

                   KENNETH RAY BROUSSARD, SR., Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 239th District Court
                              Brazoria County, Texas
                           Trial Court Cause No. 61,951


                                         ORDER

       The clerk’s record in this appeal was filed July 13, 2011. On November 18, 2011,
the Brazoria County District Clerk’s office forwarded the trial court’s Findings of Fact and
Conclusions of Law signed November 15, 2011.

       The Brazoria County District Clerk is directed to file a supplemental clerk’s record
on or before December 16, 2011, containing the trial court’s Findings of Fact and
Conclusions of Law signed November 15, 2011. See Tex. R. App. P. 34.5(c).



                                      PER CURIAM